Exhibit 10.1

 

EXECUTION COPY

 

CADIZ, INC.

 

Common Stock
(par value $0.01 per share)

 

At Market Issuance Sales Agreement

 

March 27, 2018

 

B. Riley FBR, Inc.

299 Park Avenue, 7th Floor

New York, NY 10171

 

Ladies and Gentlemen:

 

Cadiz, Inc., a Delaware corporation (the “Company”), confirms its agreement
(this “Agreement”) with B. Riley FBR, Inc. (the “Agent”) as follows:

 

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agent, shares (the
“Placement Shares”); of the Company’s common stock, par value $0.01 per share
(the “Common Stock”); provided however, that in no event shall the Company issue
or sell through the Agent such number of Placement Shares that (a) exceeds the
number of shares or dollar amount of Common Stock registered on the effective
Registration Statement (as defined below) pursuant to which the offering is
being made or (b) exceeds the number of shares or dollar amount registered on
the Prospectus Supplement (as defined below) (the lesser of (a) or (b) the
“Maximum Amount”). Notwithstanding anything to the contrary contained herein,
the parties hereto agree that compliance with the limitations set forth in this
Section 1 on the number of Placement Shares issued and sold under this Agreement
shall be the sole responsibility of the Company and that the Agent shall have no
obligation in connection with such compliance. The issuance and sale of
Placement Shares through the Agent will be effected pursuant to the Registration
Statement (as defined below), although nothing in this Agreement shall be
construed as requiring the Company to use the Registration Statement to issue
any Placement Shares.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (File No. 333-214318), including a base
prospectus, relating to certain securities including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended and the rules and
regulations thereunder (the “Exchange Act”). The Company has prepared and filed
a prospectus supplement to the base prospectus included as part of such
registration statement specifically relating to the Placement Shares (the
“Prospectus Supplement”). The Company will furnish to the Agent, for use by the
Agent, copies of the base prospectus included as part of such registration
statement, as supplemented by the Prospectus Supplement, relating to the
Placement Shares. Except where the context otherwise requires, such registration
statement, and any post-effective amendment thereto, including all documents
filed as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant to Rule 430B of the Securities
Act, is herein called the “Registration Statement.” Any registration statement
filed by the Company pursuant to Rule 462(b) under the Securities Act is called
the “462(b) Registration Statement” and, from and after the date and time of
filing of the Rule 462(b) Registration Statement, the term “Registration
Statement” shall include the Rule 462(b) Registration Statement. The base
prospectus, including all documents incorporated or deemed incorporated therein
by reference to the extent such information has not been superseded or modified
in accordance with Rule 412 under the Securities Act (as qualified by Rule
430B(g) of the Securities Act), included in the Registration Statement, as it
may be supplemented by the Prospectus Supplement, in the form in which such base
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act,
and any Free Writing Prospectus filed by the Company, if any, is herein called
the “Prospectus.” Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated by reference therein, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any document with the Commission
incorporated by reference therein (the “Incorporated Documents”).

 



 

 

 

For purposes of this Agreement, all references to the Registration Statement,
the 462(b) Registration Statement the Prospectus or to any amendment or
supplement thereto shall be deemed to include the most recent copy filed with
the Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

 

2. Placements. Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by electronic
mail (or other method mutually agreed to in writing by the parties) of the
number of Placement Shares, the time period during which sales are requested to
be made, any limitation on the number of Placement Shares that may be sold in
any one day and any minimum price below which sales may not be made (a
“Placement Notice”), the form of which is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule 3, as such Schedule 3 may be
amended from time to time. The Placement Notice shall be effective immediately
upon receipt by the Agent unless and until (i) the Agent declines to accept the
terms contained therein for any reason, in its sole discretion, (ii) the entire
amount of the Placement Shares thereunder has been sold, (iii) the Company
suspends or terminates the Placement Notice, which suspension and termination
rights may be exercised by the Company in its sole discretion, or (iv) this
Agreement has been terminated under the provisions of Section 13. The amount of
any discount, commission or other compensation to be paid by the Company to the
Agent in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2. It is expressly acknowledged
and agreed that neither the Company nor the Agent will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to the Agent and the Agent does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein. In the event of a conflict
between the terms of Sections 2 or 3 of this Agreement and the terms of a
Placement Notice, the terms of the Placement Notice will control.

 



 2 

 

 

3. Sale of Placement Shares by the Agent. Subject to the terms and conditions of
this Agreement, for the period specified in a Placement Notice, the Agent will
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the NASDAQ Capital Market (the “Exchange”), to sell the Placement
Shares up to the amount specified in, and otherwise in accordance with the terms
of, such Placement Notice. The Agent will provide written confirmation to the
Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such sales.
Subject to the terms of a Placement Notice, the Agent may sell Placement Shares
by any method permitted by law deemed to be an “at the market offering” as
defined in Rule 415 of the Securities Act. “Trading Day” means any day on which
shares of Common Stock are purchased and sold on the Exchange.

 

4. Suspension of Sales. The Company or the Agent may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 3), suspend any sale of Placement Shares (a
“Suspension”); provided, however, that such suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. While a Suspension is in effect,
any obligation under Sections 7(l), 7(m), and 7(n) with respect to the delivery
of certificates, opinions, or comfort letters to the Agent, shall be waived.
Each of the parties agrees that no such notice under this Section 4 shall be
effective against any other party unless it is made to one of the individuals
named on Schedule 3 hereto, as such Schedule 3 may be amended from time to time.

 

5. Sale and Delivery to the Agent; Settlement.

 

a. Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Agent’s acceptance of the terms of a Placement Notice, and unless the sale
of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
Exchange to sell such Placement Shares up to the amount specified in, and
otherwise in accordance with the terms of, such Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that the Agent will
be successful in selling Placement Shares, (ii) the Agent will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Placement Shares for any reason other than a failure by the Agent to
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable state and federal laws, rules and regulations and
the rules of the Exchange to sell such Placement Shares as required under this
Agreement and (iii) the Agent shall be under no obligation to purchase Placement
Shares on a principal basis pursuant to this Agreement, except as otherwise
agreed by the Agent and the Company.

 



 3 

 

 

b. Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The Agent shall notify the Company of each sale of Placement
Shares no later than opening day following the Trading Day that the Agent sold
Placement Shares. The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by the Agent,
after deduction for (i) the Agent’s commission, discount or other compensation
for such sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

 

c. Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting the Agent’s or its designee’s account (provided
the Agent shall have given the Company written notice of such designee and such
designee’s account information at least one Trading Day prior to the Settlement
Date) at The Depository Trust Company through its Deposit and Withdrawal at
Custodian System or by such other means of delivery as may be mutually agreed
upon by the parties hereto which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form. On each Settlement
Date, the Agent will deliver the related Net Proceeds in same day funds to an
account designated by the Company on, or prior to, the Settlement Date. The
Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver Placement Shares on a Settlement Date
through no fault of the Agent, then in addition to and in no way limiting the
rights and obligations set forth in Section 11(a) hereto, it will (i) hold the
Agent harmless against any loss, claim, damage, or reasonable, documented
expense (including reasonable and documented legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to the Agent (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

 

d. Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate number of Placement Shares sold
pursuant to this Agreement would exceed the lesser of (A) together with all
sales of Placement Shares under this Agreement, the Maximum Amount, (B) the
amount available for offer and sale under the currently effective Registration
Statement and (C) the amount authorized from time to time to be issued and sold
under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to the
Agent in writing. As of the date hereof, the amount available for offer and sale
under the currently effective Registration Statement is sufficient to cover the
Maximum Amount, and that any information and material provided by the Company to
the Agent supporting the calculation of such available amount under the
Registration Statement are true and correct in all material respect. Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares pursuant to this Agreement at a price lower than the minimum
price authorized from time to time by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing.

 



 4 

 

 

6. Representations and Warranties of the Company. Except as disclosed in the
Registration Statement or Prospectus (including the Incorporated Documents), the
Company represents and warrants to, and agrees with the Agent that as of the
date of this Agreement and as of each Applicable Time (as defined below), unless
such representation, warranty or agreement specifies a different date or time:

 

a. Registration Statement and Prospectus. The transactions contemplated by this
Agreement meet the requirements for and comply with the conditions for the use
of Form S-3 under the Securities Act. The Registration Statement (including the
462(b) Registration Statement) has been filed with the Commission and has been
declared effective under the Securities Act. The Prospectus Supplement will name
the Agent as the agent in the section entitled “Plan of Distribution.” The
Company has not received, and has no notice of, any order of the Commission
preventing or suspending the use of the Registration Statement, or threatening
or instituting proceedings for that purpose. The Registration Statement and,
assuming no act or omission on the part of the Agent that would make such
statements untrue, the offer and sale of Placement Shares as contemplated hereby
meet the requirements of Rule 415 under the Securities Act and comply in all
material respects with said Rule. Any statutes, regulations, contracts or other
documents that are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement have been so
described or filed, as applicable. Copies of the Registration Statement, the
Prospectus, and any such amendments or supplements and all documents
incorporated by reference therein that were filed with the Commission on or
prior to the date of this Agreement have been delivered, or are available
through EDGAR, to the Agent and its counsel. The Company has not distributed
and, prior to the later to occur of each Settlement Date and completion of the
distribution of the Placement Shares, will not distribute any offering material
in connection with the offering or sale of the Placement Shares other than the
Registration Statement and the Prospectus and any Issuer Free Writing Prospectus
(as defined below) to which the Agent has consented, which consent will not be
unreasonably withheld or delayed, or that is required by applicable law or the
listing maintenance requirements of the Exchange. The Common Stock is currently
quoted on the Exchange under the trading symbol “CDZI”. The Company has not, in
the 12 months preceding the date hereof, received notice from the Exchange to
the effect that the Company is not in compliance with the listing or maintenance
requirements of the Exchange. To the Company’s knowledge, it is in compliance
with all such listing and maintenance requirements.

 



 5 

 

 

b. Accurate Disclosure. Neither the Registration Statement nor any amendment
thereto, at the effective time of each part thereof, contained, contains or will
contain an untrue statement of a material fact or omitted, omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. Neither the Prospectus nor any supplement
thereto, as of its issue date, at the time of any filing with the Commission
pursuant to Rule 424(b), included, includes or will include an untrue statement
of a material fact or omitted, omits or will omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The representations and warranties
in this Section 6(b) shall not apply to statements in or omissions from the
Registration Statement (or any amendment thereto) or the Prospectus (or any
supplement thereto) made in reliance upon, and in conformity with, written
information furnished to the Company by the Agent specifically for use in the
preparation of such document.

 

c. Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus, if
any, does not include any information that conflicts with the information
contained in the Registration Statement or the Prospectus. The foregoing
sentence does not apply to statements in or omissions from any Issuer Free
Writing Prospectus based upon and in conformity with written information
furnished to the Company by the Agent specifically for use therein. At the
earliest time after the filing of the Registration Statement that the Company or
another offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) under the Securities Act) of the Placement Shares and at the date
hereof, the Company was not and is not an “ineligible issuer,” as defined in
Rule 405 under the Securities Act, including the Company or any subsidiary in
the preceding three (3) years not having been convicted of a felony or
misdemeanor or having been made the subject of a judicial or administrative
decree or order as described in Rule 405 of the Securities Act (without taking
account of any determination by the Commission pursuant to Rule 405 of the
Securities Act that it is not necessary that the Company be considered an
ineligible issuer), nor an “excluded issuer” as defined in Rule 164 under the
Securities Act. Each Issuer Free Writing Prospectus satisfied, as of its issue
date and at all subsequent times to the date hereof, all other conditions to use
thereof as set forth in Rules 164 and 433 under the Securities Act.

 

d. No Other Offering Materials. The Company has not distributed and will not
distribute any prospectus or other offering material in connection with the
offering and sale of the Placement Shares other than the Registration Statement
or the Prospectus or other materials permitted by the Securities Act to be
distributed by the Company; provided, however, that the Company has not made and
will not make any offer relating to the Placement Shares that would constitute a
Free Writing Prospectus.

 

e. Financial Statements. The financial statements of the Company, together with
the related notes, set forth or incorporated by reference in the Registration
Statement and the Prospectus comply in all material respects with the
requirements of the Securities Act and the Exchange Act and fairly present the
financial condition of the Company and its consolidated subsidiaries as of the
dates indicated and the results of operations and changes in cash flows for the
periods therein specified in conformity with generally accepted accounting
principles in the United States (“GAAP”) consistently applied throughout the
periods involved; the supporting schedules included in the Registration
Statement present fairly the information required to be stated therein; all
non-GAAP financial information included in the Registration Statement and the
Prospectus complies with the requirements of Regulation G and Item 10 of
Regulation S-K under the Securities Act; and, except as disclosed in the
Registration Statement and the Prospectus, there are no material off-balance
sheet arrangements (as defined in Regulation S-K under the Act, Item
303(a)(4)(ii)) or any other relationships with unconsolidated entities or other
persons, that may have a material current or, to the Company’s knowledge,
material future effect on the Company’s financial condition, results of
operations, liquidity, capital expenditures, capital resources or significant
components of revenue or expenses. No other financial statements or schedules
are required to be included in the Registration Statement or the Prospectus.

 



 6 

 

 

f. Due Incorporation. Each of the Company and each of its Subsidiaries has been
duly organized and is validly existing as a corporation or other legal entity in
good standing (or the foreign equivalent thereof) under the laws of its
jurisdiction of incorporation or organization. Each of the Company and its
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation or other legal entity in each jurisdiction in which its
ownership or lease of its properties or the conduct of its business requires
such qualification and has all power and authority (corporate or other)
necessary to own or hold its properties and to conduct the businesses in which
each is engaged, except where the failure to so qualify or have such power or
authority would not have and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the condition
(financial or otherwise), results of operations, assets or business of the
Company and its Subsidiaries, taken as a whole (any such effect, a “Material
Adverse Effect”). As used in this Agreement, “Subsidiary” shall mean a
“significant subsidiary” as such term is defined in Rule 1-02 of Regulation S-X
of the Commission.

 

g. Subsidiaries. The membership interests or capital stock, as applicable, of
each Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and, except to the extent set forth in the Registration Statement,
are owned by the Company directly, free and clear of any claim, lien,
encumbrance, security interest, restriction upon voting or transfer or any other
claim of any third party.

 

h. Due Authorization. The Company has the full right, power and authority to
enter into this Agreement and to perform and to discharge its obligations
hereunder and thereunder; and this Agreement has been duly authorized, executed,
and delivered by the Company, and this Agreement constitutes a valid and binding
obligation of the Company enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity.

 



 7 

 

 

i. Capitalization. The authorized capital stock of the Company consists of
70,000,000 shares of Common Stock, of which 23,216,535 shares of Common Stock
were outstanding as of the close of business on March 26, 2018. All of the
outstanding shares of Common Stock have been duly authorized and are validly
issued, fully paid and nonassessable. Other than (i) 571,274 shares of Common
Stock reserved for issuance under the Company’s employee benefit plans, stock
option and employee stock purchase plans or other employee compensation plans as
such plans are in existence on the date hereof and described in the Registration
Statement; (ii) 10,462,629 shares of Common Stock underlying outstanding
convertible notes; and (iv) 362,500 shares of Common Stock underlying
outstanding warrants, the Company has no shares of capital stock reserved for
issuance. Except as described in the Registration Statement, there are no
preemptive or other outstanding rights, options, warrants, conversion rights,
stock appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, calls, commitments or rights of any kind that obligate the Company
or any of its Subsidiaries to issue or sell any shares of capital stock or other
securities of the Company or any of its Subsidiaries or any securities or
obligations convertible or exchangeable into or exercisable for, or giving any
person a right to subscribe for or acquire, any securities of the Company or any
of its Subsidiaries, and no securities or obligations evidencing such rights are
authorized, issued or outstanding. Except as described in the Registration
Statement, the Company does not have outstanding any bonds, debentures, notes or
other obligations the holders of which have the right to vote (or convertible
into or exercisable for securities having the right to vote) with the
stockholders of the Company on any matter. None of the outstanding Shares were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. Except as
described in the Registration Statement, neither the filing of the Registration
Statement nor the offering or sale of the Placement Shares as contemplated by
this Agreement gives rise to any rights for or relating to the registration of
any shares of Common Stock or other securities of the Company (collectively
“Registration Rights”) and any person to whom the Company has granted
Registration Rights, if any, has agreed not to exercise such rights until after
expiration of any applicable lock-up period. The Placement Shares to be issued
and sold by the Company have been duly authorized and, when issued, delivered
and paid for in accordance with the terms of this Agreement, will have been
validly issued and will be fully paid and nonassessable, and the holders thereof
will not be subject to personal liability by reason of being such holders.

 

j. No Default, Termination or Lien. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby, and
compliance by the Company with the terms of this Agreement, will not (with or
without notice or lapse of time or both) conflict with or result in a breach or
violation of any of the terms or provisions of, constitute a default under, give
rise to any right of termination or other right or the cancellation or
acceleration of any right or obligation or loss of a benefit under, or give rise
to the creation or imposition of any lien, encumbrance, security interest, claim
or charge upon any property or assets of the Company or any Subsidiary pursuant
to, any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject, nor
will such actions result in any violation of the provisions of the charter or
by-laws (or analogous governing instruments, as applicable) of the Company or
any of its Subsidiaries or any law, statute, rule, regulation, judgment, order
or decree of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its Subsidiaries or any of their
properties or assets.

 

k. No Consents. No consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, except such
as may be required under the Securities Act, the rules of the Financial Industry
Regulatory Authority (“FINRA”) or state securities or blue sky laws or relating
to the issuance of the Placement Shares with the NASDAQ Global Market.

 



 8 

 

 

l. Independent Accountants. PricewaterhouseCoopers LLP (“PwC”), who have
certified certain financial statements and related schedules included or
incorporated by reference in the Registration Statement, is an independent
registered public accounting firm as required by the Securities Act and the
rules and regulations thereunder and the Public Company Accounting Oversight
Board (United States) (“PCAOB”). Except as pre-approved in accordance with the
requirements set forth in Section 10A of the Exchange Act, PwC has not been
engaged by the Company to perform any “prohibited activities” (as defined in
Section 10A of the Exchange Act).

 

m. No Material Adverse Change. There has not occurred any material adverse
change, or any development involving a prospective material adverse change, in
the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its Subsidiaries, taken as a whole, from that set
forth or contemplated in the Registration Statement or the Prospectus filed
prior to the date hereof.

 

n. Legal Proceedings. There are no legal or governmental proceedings, actions,
suits or claims pending or, to the Company’s knowledge, threatened to which the
Company or any of its Subsidiaries is a party or to which any of the properties
or assets of the Company or any of its Subsidiaries is subject (i) other than
proceedings accurately described in all material respects in the Registration
Statement and proceedings that would not have and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or (ii) that are required to be described in the Registration Statement and are
not so described; and there are no statutes, regulations, contracts or other
documents to which the Company or any of its Subsidiaries is subject or by which
the Company or any of its Subsidiaries is bound that are required to be
described in the Registration Statement or to be filed as exhibits to the
Registration Statement that are not described or filed as required. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any legal or governmental proceedings, actions, suits or claims
of violation of or liability under federal or state securities laws or a claim
of breach of fiduciary duty.

 

o. Regulatory Permits. Each of the Company and its Subsidiaries possesses or has
applied for all certificates, authorizations, licenses, franchises, permits,
orders and approvals issued or granted by the appropriate governmental or
regulatory authorities, agencies, courts, commissions or other entities, whether
federal, state, local or foreign, or applicable self-regulatory organizations
necessary to conduct its business as currently conducted, except (i) where the
failure to possess such certificates, authorizations, licenses, franchises,
permits, orders and approval, individually or in the aggregate, has not and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (“Material Permits”) and (ii) as accurately described in
all material respects in the Registration Statement, neither the Company nor any
of its Subsidiaries has received any written notice of proceedings relating to
the revocation or material adverse modification of any such Material Permits
(except as accurately described in all material respects in the Registration
Statement), and to the Company’s knowledge, there are no facts or circumstances
that would give rise to the revocation or material adverse modifications of any
Material Permits.

 



 9 

 

 

p. Material Contracts. Except for Material Contracts, the Company and its
Subsidiaries are not party to any agreements, contracts or commitments that are
material to the business, financial condition, assets or operations of the
Company and its Subsidiaries that would be required to be filed pursuant to Item
601(b)(10) of Regulation S-K under the Exchange Act. Neither the Company nor any
of its Subsidiaries is in material default under or in material violation of,
nor to the Company’s knowledge, has received written notice of termination or
default under any Material Contract. For purposes of this Agreement, “Material
Contract” means any contract of the Company that was filed as an exhibit to the
Registration Statement pursuant to Item 601(b)(10) of Regulation S-K.

 

q. Investment Company Act. Neither the Company nor any of its Subsidiaries is
or, after giving effect to the purchase and sale of the Placement Shares
contemplated hereby and the application of the proceeds thereof, will become an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), and the rules and regulations of the
Commission thereunder.

 

r. No Price Stabilization. Neither the Company, its Subsidiaries nor any of the
Company’s or its Subsidiaries’ officers, directors or affiliates has taken or
will take, directly or indirectly, any action designed or intended to stabilize
or manipulate the price of any security of the Company, or which caused or
resulted in, or which would in the future reasonably be expected to cause or
result in, stabilization or manipulation of the price of any security of the
Company.

 

s. Title to Property. The Company and its Subsidiaries have good and marketable
title to all real and personal property owned by them which is material to the
business of the Company and its Subsidiaries, taken as a whole, in each case
free and clear of all liens, encumbrances and defects of title except such as
are described in the Registration Statement or such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and its Subsidiaries; and any real
property and buildings held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries, in each
case except as described in the Registration Statement.

 

t. No Labor Disputes. No labor problem or dispute with the employees of the
Company exists, or, to the Company’s knowledge, is threatened or imminent, which
would or would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. The Company is not aware that any key
employee or significant group of employees of the Company plans to terminate
employment with the Company. To the Company’s knowledge, no executive officer
(as defined in Rule 501(f) of the Securities Act) of the Company or any of its
Subsidiaries is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement. Except for matters which would not and would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect, (i) the Company has not engaged in any unfair labor
practice; (ii) there is (A) no unfair labor practice complaint pending or, to
the Company’s knowledge, threatened against the Company before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or to the Company’s
knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company and (C)
no union representation dispute currently existing concerning the employees of
the Company and (ii) to the Company’s knowledge, (A) no union organizing
activities are currently taking place concerning the employees of the Company
and (B) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable wage or hour laws or any provision of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or the rules and regulations promulgated
thereunder concerning the employees of the Company.

 



 10 

 

 

u. Taxes. The Company (i) has timely filed all necessary federal, state, local
and foreign income and franchise tax returns (or timely filed applicable
extensions therefore) that have been required to be filed and (ii) is not in
default in the payment of any taxes which were payable pursuant to said returns
or any assessments with respect thereto, other than any which the Company is
contesting in good faith and for which adequate reserves have been provided and
reflected in the financial statements included in the Registration Statement.
The Company does not have any tax deficiency that has been or, to the Company’s
knowledge, is reasonably likely to be asserted or threatened against it that
would result or would reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect.

 

v. ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of ERISA; no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

 

w. Compliance with Environmental Laws. Except as disclosed in the Registration
Statement and the Prospectus, neither the Company nor any of its Subsidiaries is
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), or to the Company’s knowledge,
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim would or
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and the Company is not aware of any pending
investigation which might lead to such a claim.

 

x. Intellectual Property Rights. The Company and its Subsidiaries own or
possess, or have the right to use, adequate trademarks, trade names and other
rights to inventions, know-how, patents, copyrights, confidential information
and other intellectual property (collectively, “Intellectual Property Rights”)
necessary to conduct the business now operated by them, or presently employed by
them, and have not received any notice of infringement of or conflict with
asserted rights of others with respect to any Intellectual Property Rights,
except such as would not and would not reasonably be expected to, individually
or in the aggregate, have a Material Adverse Effect.

 



 11 

 

 

y. Foreign Corrupt Practices Act. Neither the Company nor any of its
Subsidiaries, nor to its knowledge, any director, officer, employee or other
person associated with or acting on behalf of the Company or any of its
Subsidiaries has: (i) used any Company funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from Company funds; (iii) caused the Company or
any of its Subsidiaries to be in violation of any provision of the United States
Foreign Corrupt Practices Act of 1977; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment from Company funds.

 

z. OFAC and Similar Laws. None of the Company, any of its Subsidiaries or, to
the Company’s knowledge, any director, officer, agent, employee, affiliate or
representative of the Company or any of its subsidiaries is an individual or
entity (“Person”) currently the subject or target of any sanctions administered
or enforced by the United States Government, including, without limitation, the
U.S. Department of the Treasury’s Office of Foreign Assets Control, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), nor is the Company or
any of its Subsidiaries located, organized or resident in a country or territory
that is the subject of Sanctions; and the Company will not directly or
indirectly use the proceeds of the sale of the Notes, or lend, contribute or
otherwise make available such proceeds to any subsidiaries, joint venture
partners or other Person, to knowingly fund any activities of or business with
any Person, or in any country or territory, that, at the time of such funding,
is the subject of Sanctions or in any other manner that will result in a
violation by any Person (including any Person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions.

 

aa. Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including any consolidated
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed annual periodic report
under the Exchange Act (such date, the “Evaluation Date”). The Company presented
in its most recently filed annual periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.

 

bb. Accounting Controls. The Company and its Subsidiaries maintain a system of
internal accounting and other controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Registration Statement, since the end of
the Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 



 12 

 

 

cc. Absence of Material Changes. Subsequent to the respective dates as of which
information is given in the Registration Statement, and except as may be
otherwise disclosed in the Registration Statement and the Prospectus, there has
not been (i) any Material Adverse Effect, (ii) any transaction which is material
to the Company, (iii) any obligation, direct or contingent (including any
off-balance sheet obligations), incurred by the Company, which is material to
the Company, (iv) any dividend or distribution of any kind declared, paid or
made on the capital stock of the Company, (v) any change in the capital stock
(other than a change in the number of outstanding shares of Common Stock due to
grants of stock under the Company’s stock incentive plans existing on the date
hereof or the issuance of shares upon the exercise of outstanding options or
warrants) or any issuance of options, warrants, convertible securities or other
rights to purchase the capital stock (other than grants of stock options under
the Company’s stock option plans existing on the date hereof) of the Company.

 

dd. Broker’s Fees. Neither the Company nor any of its Subsidiaries is a party to
any contract, agreement or understanding with any person (other than this
Agreement and any letter of understanding between the Company and the Agent)
that would give rise to a valid claim against the Company or the Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Placement Shares or any transaction contemplated by
this Agreement.

 

ee. Listing and Maintenance Requirements. The Company is subject to and in
compliance in all material respects with the reporting requirements of Section
13 or Section 15(d) of the Exchange Act, as applicable. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and is listed on the
NASDAQ Global Market, and the Company has taken no action designed to, or
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the
NASDAQ Global Market, nor has the Company received any notification that the
Commission or NASDAQ is contemplating terminating such registration or listing.
The Placement Shares will be duly authorized for listing on the NASDAQ Global
Market immediately following the date hereof.

 

ff. Sarbanes-Oxley Act. The Company is in compliance in all material respects
with all applicable provisions of the Sarbanes-Oxley Act of 2002 and all
applicable rules and regulations promulgated thereunder or implementing the
provisions thereof that are then in effect.

 

gg. NASDAQ Stockholder Approval Rules. No approval of the stockholders of the
Company under the rules and regulations of NASDAQ (including Rule 5635 of the
NASDAQ Marketplace Rules) is required for the Company to issue and deliver the
Placement Shares to the Agent.

 



 13 

 

 

hh. Insurance. The Company and each of its subsidiaries carries, or is covered
by, insurance from reputable insurers in such amounts and covering such risks as
is adequate for the conduct of its business and the value of its properties and
as is customary for companies engaged in similar businesses in similar
industries; all policies of insurance and any fidelity or surety bonds insuring
the Company or any of its subsidiaries or its business, assets, employees,
officers and directors are in full force and effect; the Company and its
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; there are no claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
neither the Company nor any of its subsidiaries has been refused any insurance
coverage sought or applied for; and neither the Company nor any of its
subsidiaries has reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

ii. Eligibility to use Form S-3. The conditions for use of Form S-3 in
connection with the offer and sale of the Placement Shares, as set forth in the
General Instructions thereto, have been satisfied.

 

jj. Incorporated Documents. The documents incorporated by reference in the
Registration Statement and in the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and were filed on a timely basis with the Commission (except to the
extent such untimely filing did not affect the Company’s eligibility to use Form
S-3) and none of such documents contained an untrue statement of a material fact
or omitted to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; any
further documents so filed and incorporated by reference in the Registration
Statement or in the Prospectus, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act, and will not contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

kk. Compliance with Occupational Laws. To its knowledge, the Company and each of
its subsidiaries (A) is in compliance, in all material respects, with any and
all applicable foreign, federal, state and local laws, rules, regulations,
treaties, statutes and codes promulgated by any and all governmental authorities
(including pursuant to the Occupational Health and Safety Act) relating to the
protection of human health and safety in the workplace (“Occupational Laws”);
(B) has received all material permits, licenses or other approvals required of
it under applicable Occupational Laws to conduct its business as currently
conducted; and (C) is in compliance, in all material respects, with all terms
and conditions of such permit, license or approval. No material action,
proceeding, revocation proceeding, writ, injunction or claim is pending or, to
the Company’s knowledge, threatened against the Company or any of its
subsidiaries relating to Occupational Laws, and the Company does not have
knowledge of any facts, circumstances or developments relating to its operations
or cost accounting practices that could reasonably be expected to form the basis
for or give rise to such actions, suits, investigations or proceedings.

 



 14 

 

 

ll. Statistical Information. Any third-party statistical and market-related data
included in the Registration Statement and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate in
all material respects.

 

mm. Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained in either the Registration Statement or the Prospectus has been made
or reaffirmed without a reasonable basis or has been disclosed other than in
good faith.

 

nn. FINRA Matters. Except as previously disclosed to counsel for the Agent or as
set forth in the Registration Statement and the Prospectus, to the Company’s
knowledge, no beneficial owners of the Company’s capital stock or subordinated
debt who, together with their associated persons and affiliates, hold in the
aggregate 10% or more of such capital stock or subordinated debt, have any
direct or indirect association or affiliate with a FINRA member. In addition,
the Company represents that the Company (i) has a non-affiliate, public common
equity float of at least $150 million or (ii) a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares.

 

oo. NASDAQ Marketplace Rules. Except as described in the Registration Statement
or the Prospectus, the Company is and will be in compliance in all material
respects with all applicable corporate governance requirements set forth in the
NASDAQ Marketplace Rules.

 

pp. Six Month Period Prior to Offering. Except as described in the Registration
Statement and the Prospectus, the Company has not sold, issued or distributed
any shares of Common Stock during the six-month period preceding the date
hereof, including any sales pursuant to Rule 144A under, or Regulation D or S
of, the Securities Act, other than shares issued pursuant to employee benefit
plans, qualified stock option plans or other employee or consultant compensation
plans or pursuant to outstanding options, rights or warrants.

 



 15 

 

 

7. Covenants of the Company. The Company covenants and agrees with the Agent
that:

 

a. Registration Statement Amendments. After the date of this Agreement and
during any period in which a prospectus relating to any Placement Shares is
required to be delivered by the Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”) (i) the Company will
notify the Agent promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference or
amendments not related to any Placement, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus related to the Placement or for
additional information related to the Placement, (ii) the Company will prepare
and file with the Commission, promptly upon the Agent’s request, any amendments
or supplements to the Registration Statement or Prospectus that, upon the advice
of the Company’s legal counsel, may be necessary or advisable in connection with
the distribution of the Placement Shares by the Agent (provided, however, that
the failure of the Agent to make such request shall not relieve the Company of
any obligation or liability hereunder, or affect the Agent’s right to rely on
the representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy the Agent shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus relating
to the Placement Shares or a security convertible into the Placement Shares
(other than an Incorporated Document) unless a copy thereof has been submitted
to the Agent within a reasonable period of time before the filing and the Agent
has not reasonably objected thereto (provided, however, that (A) the failure of
the Agent to make such objection shall not relieve the Company of any obligation
or liability hereunder, or affect the Agent’s right to rely on the
representations and warranties made by the Company in this Agreement and (B) the
Company has no obligation to provide the Agent any advance copy of such filing
or to provide the Agent an opportunity to object to such filing if the filing
does not name the Agent or does not relate to the transaction herein provided;
and provided, further, that the only remedy the Agent shall have with respect to
the failure by the Company to obtain such consent shall be to cease making sales
under this Agreement) and the Company will furnish to the Agent at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 424(b) of the Securities
Act or, in the case of any document to be incorporated therein by reference, to
be filed with the Commission as required pursuant to the Exchange Act, within
the time period prescribed (the determination to file or not file any amendment
or supplement with the Commission under this Section 7(a), based on the
Company’s reasonable opinion or reasonable objections, shall be made exclusively
by the Company).

 

b. Notice of Commission Stop Orders. The Company will advise the Agent, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such a stop order should be issued.
The Company will advise the Agent promptly after it receives any request by the
Commission for any amendments to the Registration Statement or any amendment or
supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.

 



 16 

 

 

c. Delivery of Prospectus; Subsequent Changes. During the Prospectus Delivery
Period, the Company will comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If the Company has omitted any information from the Registration Statement
pursuant to Rule 430A under the Securities Act, it will use its commercially
reasonable efforts to comply with the provisions of and make all requisite
filings with the Commission pursuant to said Rule 430A and to notify the Agent
promptly of all such filings. If during the Prospectus Delivery Period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such Prospectus Delivery Period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify the Agent to
suspend the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however, that the Company may delay the filing of any
amendment or supplement, if in the judgment of the Company, it is in the best
interest of the Company.

 

d. Listing of Placement Shares. During the Prospectus Delivery Period, the
Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on the Exchange and to qualify the Placement Shares for sale
under the securities laws of such jurisdictions in the United States as the
Agent reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities, file a general consent
to service of process, or subject itself to taxation in any jurisdiction if it
is not otherwise so subject.

 

e. Delivery of Registration Statement and Prospectus. The Company will furnish
to the Agent and its counsel (at the reasonable expense of the Company) copies
of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
the Prospectus Delivery Period (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Agent may from time to time reasonably request and, at the Agent’s
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of the Placement Shares may be made; provided, however, that the
Company shall not be required to furnish any document (other than the
Prospectus) to the Agent to the extent such document is available on EDGAR.

 

f. Earnings Statement. The Company will make generally available to its security
holders as soon as practicable, but in any event not later than 15 months after
the end of the Company’s current fiscal quarter, an earnings statement covering
a 12-month period that satisfies the provisions of Section 11(a) and Rule 158 of
the Securities Act.

 

g. Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

 



 17 

 

 

h. Notice of Other Sales. Without the prior written consent of the Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the date on
which any Placement Notice is delivered to the Agent hereunder and ending on the
third (3rd) Trading Day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice (or, if the
Placement Notice has been terminated or suspended prior to the sale of all
Placement Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at the market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the termination of this Agreement; provided,
however, that such restrictions will not apply in connection with the Company’s
issuance or sale of (i) Common Stock, options to purchase Common Stock or Common
Stock issuable upon the exercise of options or vesting of equity awards,
pursuant to any stock option, or benefits plan, stock ownership plan or dividend
reinvestment plan (but not Common Stock subject to a waiver to exceed plan
limits in its dividend reinvestment plan) of the Company whether now in effect
or hereafter implemented; (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to the Agent, (iii) Common Stock, or securities convertible
into or exercisable for Common Stock, offered and sold in a privately negotiated
transaction to vendors, customers, strategic partners or potential strategic
partners or other investors conducted in a manner so as not to be integrated
with the offering of Common Stock hereby and (iv) Common Stock, or securities
convertible into or exercisable for Common Stock, offered in connection with any
acquisition, strategic investment or other similar transaction (including any
joint venture, strategic alliance or partnership).

 

i. Change of Circumstances. The Company will, at any time during the pendency of
a Placement Notice advise the Agent promptly after it shall have received notice
or obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document required to be provided to the Agent pursuant to this Agreement.

 

j. Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by the Agent
or its representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as the Agent may reasonably request.

 

k. Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every date a filing
under Rule 424(b) is made, a “Filing Date”), which prospectus supplement will
set forth, within the relevant period, the amount of Placement Shares sold
through the Agent, the Net Proceeds to the Company and the compensation payable
by the Company to the Agent with respect to such Placement Shares (provided that
the Company may satisfy its obligations under this Section 7(k) by making a
filing pursuant to the Exchange Act that includes the required information), and
(ii) deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.

 



 18 

 

 

l. Representation Dates; Certificate. Each time during the term of this
Agreement that the Company:

 

(i) amends or supplements (other than a prospectus supplement relating solely to
an offering of securities other than the Placement Shares) the Registration
Statement or the Prospectus relating to the Placement Shares by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;

 

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended audited financial information or a material
amendment to the previously filed Form 10-K);

 

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

 

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act;

 

(Each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date.”)

 

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8-K is material) with a certificate, in the form attached hereto as Exhibit
7(1). The requirement to provide a certificate under this Section 7(1) shall be
waived for any Representation Date occurring at a time at which no Placement
Notice is pending, which waiver shall continue until the earlier to occur of the
date the Company delivers a Placement Notice hereunder (which for such calendar
quarter shall be considered a Representation Date) and the next occurring
Representation Date on which the Company files its annual report on Form 10-K.
Notwithstanding the foregoing, (i) upon the delivery of the first Placement
Notice hereunder and (ii) if the Company subsequently decides to sell Placement
Shares following a Representation Date when the Company relied on such waiver
and did not provide the Agent with a certificate under this Section 7(1), then
before the Agent sells any Placement Shares, the Company shall provide the Agent
with a certificate, in the form attached hereto as Exhibit 7(1), dated the date
of the Placement Notice.

 



 19 

 

 

m. Legal Opinion. On or prior to the date of the first Placement Notice given
hereunder the Company shall cause to be furnished to the Agent a written opinion
and a negative assurance letter of Greenberg Traurig, LLP (“Company Counsel”),
or other counsel reasonably satisfactory to the Agent, each in form and
substance reasonably satisfactory to the Agent. Thereafter, within five (5)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(l)
for which no waiver is applicable, the Company shall cause to be furnished to
the Agent a negative assurance letter of Company Counsel in form and substance
reasonably satisfactory to the Agent; provided that, in lieu of such negative
assurance for subsequent periodic filings under the Exchange Act, counsel may
furnish the Agent with a letter (a “Reliance Letter”) to the effect that the
Agent may rely on the negative assurance letter previously delivered under this
Section 7(m) to the same extent as if it were dated the date of such letter
(except that statements in such prior letter shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented as of the
date of the Reliance Letter).

 

n. Comfort Letter. On or prior to the date of the first Placement Notice given
hereunder and within five (5) Trading Days after each subsequent Representation
Date, other than pursuant to Section 7(l)(iii), the Company shall cause its
independent accountants to furnish the Agent letters (the “Comfort Letters”),
dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(n). The Comfort Letter from the
Company’s independent accountants shall be in a form and substance reasonably
satisfactory to the Agent, (i) confirming that they are an independent public
accounting firm within the meaning of the Securities Act and the PCAOB, (ii)
stating, as of such date, the conclusions and findings of such firm with respect
to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information that would have
been included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

o. Market Activities. The Company will not, directly or indirectly, (i) take any
action designed to cause or result in, or that constitutes or would constitute,
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of Common Stock or (ii) sell, bid for, or purchase
Common Stock in violation of Regulation M, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than the Agent.

 

p. Investment Company Act. The Company will conduct its affairs in such a manner
so as to reasonably ensure that neither it nor the Subsidiaries will be or
become, at any time prior to the termination of this Agreement, an “investment
company,” as such term is defined in the Investment Company Act.

 

q. No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Agent in its capacity as agent hereunder pursuant
to Section 23, neither of the Agent nor the Company (including its agents and
representatives, other than the Agent in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405), required to be filed with the Commission, that constitutes an offer
to sell or solicitation of an offer to buy Placement Shares hereunder.

 



 20 

 

 

r. Sarbanes-Oxley Act. The Company will maintain and keep accurate books and
records reflecting its assets and maintain internal accounting controls in a
manner designed to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and including those policies and procedures
that (i) pertain to the maintenance of records that in reasonable detail
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with GAAP, (iii) that receipts and expenditures of the
Company are being made only in accordance with management’s and the Company’s
directors’ authorization, and (iv) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the Company’s assets that could have a material effect on its financial
statements. The Company will maintain disclosure controls and procedures that
comply with the requirements of the Exchange Act.

 

8. Representations and Covenants of the Agent. The Agent represents and warrants
that it is duly registered as a broker-dealer under FINRA, the Exchange Act and
the applicable statutes and regulations of each state in which the Placement
Shares will be offered and sold, except such states in which the Agent is exempt
from registration or such registration is not otherwise required. The Agent
shall continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Placement Shares will be offered and
sold, except such states in which it is exempt from registration or such
registration is not otherwise required, during the term of this Agreement. The
Agent shall comply with all applicable law and regulations in connection with
the transactions contemplated by this Agreement, including the issuance and sale
through the Agent of the Placement Shares.

 

9. Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto and each Free
Writing Prospectus, in such number as the Agent shall deem reasonably necessary,
(ii) the printing and delivery to the Agent of this Agreement and such other
documents as may be required in connection with the offering, purchase, sale,
issuance or delivery of the Placement Shares, (iii) the preparation, issuance
and delivery of the certificates, if any, for the Placement Shares to the Agent,
including any stock or other transfer taxes and any capital duties, stamp duties
or other duties or taxes payable upon the sale, issuance or delivery of the
Placement Shares to the Agent, (iv) the fees and disbursements of the counsel,
accountants and other advisors to the Company, (v) the reasonable and documented
out-of-pocket fees and disbursements of counsel to the Agent up to $35,000 and
an additional $1,500 per quarter so long as this Agreement remains in effect;
(vi) the fees and expenses of the transfer agent and registrar for the Common
Stock, (vii) the filing fees incident to any review by FINRA of the terms of the
sale of the Placement Shares, and (viii) the fees and expenses incurred in
connection with the listing of the Placement Shares on the Exchange.

 



 21 

 

 

10. Conditions to the Agent’s Obligations. The obligations of the Agent
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein (other than those representations and warranties made as of a specified
date or time), to the due performance in all material respects by the Company of
its obligations hereunder, to the completion by the Agent of a due diligence
review satisfactory to it in its reasonable judgment, and to the continuing
reasonable satisfaction (or waiver by the Agent in its sole discretion) of the
following additional conditions:

 

a. Registration Statement Effective. The Registration Statement shall remain
effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

 

b. No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or receipt by the Company of
notification of the initiation of any proceedings for that purpose; (iii)
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or receipt by the Company of notification of the
initiation of, or a threat to initiate, any proceeding for such purpose; or (iv)
the occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus or any material Incorporated Document
untrue in any material respect or that requires the making of any changes in the
Registration Statement, the Prospectus or any material Incorporated Document so
that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and, that in the case of the Prospectus or any material
Incorporated Document, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

c. No Misstatement or Material Omission. The Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

d. Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
Material Adverse Effect, or any development that would cause a Material Adverse
Effect, or a downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any “nationally
recognized statistical rating organization,” as such term is defined by the
Commission for purposes of Rule 436(g)(2) under the Securities Act (a “Rating
Organization”), or a public announcement by any Rating Organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a Rating Organization described above, in the reasonable judgment
of the Agent (without relieving the Company of any obligation or liability it
may otherwise have), is so material as to make it impracticable or inadvisable
to proceed with the offering of the Placement Shares on the terms and in the
manner contemplated in the Prospectus.

 



 22 

 

 

e. Legal Opinion. The Agent shall have received the opinion and negative
assurance letter of Company Counsel required to be delivered pursuant to
Section 7(m) on or before the date on which such delivery of such opinion and
negative assurance letter are required pursuant to Section 7(m).

 

f. Comfort Letter. The Agent shall have received the Comfort Letter required to
be delivered pursuant Section 7(n) on or before the date on which such delivery
of such letter is required pursuant to Section 7(n).

 

g. Representation Certificate. The Agent shall have received the certificate
required to be delivered pursuant to Section 7(1) on or before the date on which
delivery of such certificate is required pursuant to Section 7(1).

 

h. Secretary’s Certificate. On or prior to the first Representation Date, the
Agent shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance reasonably satisfactory to the Agent
and its counsel.

 

i. No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

 

j. Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(1), the Company shall have furnished to the
Agent such appropriate further information, certificates and documents as the
Agent may reasonably request and which are usually and customarily furnished by
an issuer of securities in connection with a securities offering of the type
contemplated hereby. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof.

 

k. Securities Act Filings Made. All filings with the Commission required by Rule
424 under the Securities Act to have been filed prior to the issuance of any
Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

l. Approval for Listing. The Placement Shares shall either have been approved
for listing on the Exchange, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.

 

m. No Termination Event. There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 13(a).

 



 23 

 

 

11. Indemnification and Contribution.

 

a. Company Indemnification. The Company agrees to indemnify and hold harmless
the Agent, its partners, members, directors, officers, employees and agents and
each person, if any, who controls the Agent within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

 

(iii) against any and all expense whatsoever, as incurred (including the
reasonable and documented out-of-pocket fees and disbursements of counsel),
reasonably incurred in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).

 

b. Indemnification by the Agent. The Agent agrees to indemnify and hold harmless
the Company and its directors and officers, and each person, if any, who (i)
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company against any and all loss, liability, claim, damage and
expense described in the indemnity contained in Section 11(a), as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in the Registration Statement (or any amendments
thereto) or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Agent and furnished to the Company in writing by the
Agent expressly for use therein.

 



 24 

 

 

c. Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provisions of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict of interest exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable and
documented out-of-pocket fees, disbursements and other charges of counsel will
be at the expense of the indemnifying party or parties. It is understood that
the indemnifying party or parties shall not, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
and documented out-of-pocket fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such reasonable and documented
out-of-pocket fees, disbursements and other charges will be reimbursed by the
indemnifying party promptly after the indemnifying party receives a written
invoice relating to fees, disbursements and other charges in reasonable detail.
An indemnifying party will not, in any event, be liable for any settlement of
any action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
11 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent (1) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (2) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 



 25 

 

 

d. Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Agent, the Company
and the Agent will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than the Agent, such as persons who
control the Company within the meaning of the Securities Act or the Exchange
Act, officers of the Company who signed the Registration Statement and directors
of the Company, who also may be liable for contribution) to which the Company
and the Agent may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Agent on the other hand. The relative benefits received by the Company on the
one hand and the Agent on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds from the sale of the Placement Shares
(before deducting expenses) received by the Company bear to the total
compensation received by the Agent (before deducting expenses) from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and the Agent, on the
other hand, with respect to the statements or omission that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations with respect to such offering.
Such relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Agent agree that it would not be just and
equitable if contributions pursuant to this Section 11(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 11(d) shall be deemed to include, for the purpose of this Section 11(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 11(c) hereof. Notwithstanding the foregoing
provisions of this Section 11(d), the Agent shall not be required to contribute
any amount in excess of the commissions received by it under this Agreement and
no person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 11(d), any person who controls a party to this Agreement within the
meaning of the Securities Act or the Exchange Act, and any officers, directors,
partners, employees or agents of the Agent, will have the same rights to
contribution as that party, and each officer who signed the Registration
Statement and director of the Company will have the same rights to contribution
as the Company, subject in each case to the provisions hereof. Any party
entitled to contribution, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim for contribution may
be made under this Section 11(d), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 11(d) except to the extent
that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of Section
11(c) hereof, no party will be liable for contribution with respect to any
action or claim settled without its written consent if such consent is required
pursuant to Section 11(c) hereof.

 



 26 

 

 

12. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

13. Termination.

 

a. The Agent may terminate this Agreement, by written notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that would
reasonably be expected to have a Material Adverse Effect that, in the judgment
of the Agent, is material and adverse and makes it impractical or inadvisable to
market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (2) if there has occurred any material adverse change in the
financial markets in the United States or the international financial markets,
any outbreak of hostilities or escalation thereof or other calamity or crisis or
any change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Agent,
impracticable or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (3) if trading in the Common
Stock has been suspended or limited by the Commission or the Exchange, or if
trading generally on the Exchange has been suspended or limited, or minimum
prices for trading have been fixed on the Exchange, (4) if any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market shall have occurred and be continuing, (5) if a major
disruption of securities settlements or clearance services in the United States
shall have occurred and be continuing, or (6) if a banking moratorium has been
declared by either U.S. Federal or New York authorities. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 9 (Payment of Expenses), Section 11 (Indemnification and
Contribution), Section 12 (Representations and Agreements to Survive Delivery),
Section 18 (Governing Law and Time; Waiver of Jury Trial) and Section 19
(Consent to Jurisdiction) hereof shall remain in full force and effect
notwithstanding such termination. If the Agent elects to terminate this
Agreement as provided in this Section 13(a), the Agent shall provide the
required notice as specified in Section 14 (Notices).

 



 27 

 

 

b. The Company shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
9 (Payment of Expenses), Section 11 (Indemnification and Contribution), Section
12 (Representations and Agreements to Survive Delivery), Section 18 (Governing
Law and Time; Waiver of Jury Trial), Section 19 (Consent to Jurisdiction) and
Section 20 (Use of Information) hereof shall remain in full force and effect
notwithstanding such termination.

 

c. The Agent shall have the right, by giving five (5) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
9 (Payment of Expenses), Section 11 (Indemnification and Contribution), Section
12 (Representations and Agreements to Survive Delivery), Section 18 (Governing
Law and Time; Waiver of Jury Trial), Section 19 (Consent to Jurisdiction) and
Section 20 (Use of Information) hereof shall remain in full force and effect
notwithstanding such termination.

 

d. Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through the Agent on the terms and subject to the conditions set forth
herein except that the provisions of Section 9 (Payment of Expenses), Section 11
(Indemnification and Contribution), Section 12 (Representations and Agreements
to Survive Delivery), Section 18 (Governing Law and Time; Waiver of Jury Trial),
Section 19 (Consent to Jurisdiction) and Section 20 (Use of Information) hereof
shall remain in full force and effect notwithstanding such termination.

 

e. This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial), Section 19 (Consent to Jurisdiction) and
Section 20 (Use of Information) shall remain in full force and effect. Upon
termination of this Agreement, the Company shall not have any liability to the
Agent for any discount, commission or other compensation with respect to any
Placement Shares not otherwise sold by the Agent under this Agreement.

 

f. Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided, however, that such termination shall not
be effective until the close of business on the date of receipt of such notice
by the Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

 



 28 

 

 

14. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:

 

B. Riley FBR, Inc.

299 Park Avenue, 7th Floor

New York, NY 10171

Attention: General Counsel

Telephone: (310) 966-1444

Email: atmdesk@brileyfbr.com

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

1400 Page Mill Road

Palo Alto, CA 94304

Attention: Albert Lung

Telephone: (650) 843-7263

Email: albert.lung@morganlewis.com

 

and if to the Company, shall be delivered to:

 

Cadiz, Inc.

550 South Hope Street, Suite 2850

Los Angeles, CA 90071

Attention: Chief Financial Officer

Telephone: (213) 271-1600

Email:

 

with a copy to:

 

Greenberg Traurig, LLP



1840 Century Park East, Suite 1900



Los Angeles, CA 90067-2121

Attention: Kevin Friedmann

Telephone: (310) 586-7747

Email: friedmannk@gtlaw.com

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission on or before 4:30
p.m., New York City time, on a Business Day or, if such day is not a Business
Day, on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

 



 29 

 

 

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Agent and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section
11 hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither the Company
nor the Agent may assign its rights or obligations under this Agreement without
the prior written consent of the other party.

 

16. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.

 

17. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agent. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

18. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER NEW YORK CITY TIME. THE COMPANY AND THE AGENT EACH HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

19. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 



 30 

 

 

20. Use of Information. The Agent may not use or disclose any information gained
in connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to advise any party with respect to
transactions not expressly approved by the Company.

 

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission or email of a .pdf
attachment.

 

22. Effect of Headings. The section, Schedule and Exhibit headings herein are
for convenience only and shall not affect the construction hereof.

 

23. Permitted Free Writing Prospectuses. The Company represents, warrants and
agrees that, unless it obtains the prior consent of the Agent, which consent
shall not be unreasonably withheld, conditioned or delayed, and the Agent
represents, warrants and agrees that, unless it obtains the prior consent of the
Company, it has not made and will not make any offer relating to the Placement
Shares that would constitute an Issuer Free Writing Prospectus, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission. Any such free writing prospectus
consented to by the Agent or by the Company, as the case may be, is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company represents and
warrants that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in Rule
433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely filing
with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 23 hereto are Permitted Free Writing
Prospectuses.

 

24. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

 

a. the Agent is acting solely as agent in connection with the public offering of
the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and the Agent, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not the Agent has advised or is advising the Company
on other matters, and the Agent has no obligation to the Company with respect to
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement;

 



 31 

 

 

b. it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

 

c. the Agent has not provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate;

 

d. it is aware that the Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and the Agent has no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; and

 

e. it waives, to the fullest extent permitted by law, any claims it may have
against the Agent for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that the Agent shall not have any liability (whether direct or indirect,
in contract, tort or otherwise) to it in respect of such a fiduciary duty claim
or to any person asserting a fiduciary duty claim on its behalf or in right of
it or the Company, employees or creditors of Company, other than in respect of
the Agent’s obligations under this Agreement and to keep information provided by
the Company to the Agent and its counsel confidential to the extent not
otherwise publicly-available.

 

25. Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Company’s knowledge” and similar expressions mean the actual knowledge of an
executive officer of the Company as of the date to which the expression relates.

 

“Free Writing Prospectus” means a free writing prospectus as defined in Rule 405
of the Securities Act.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

 

“Market Materials” means any and all marketing materials used by the Company in
the road show conducted in connection with the offering.

 

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.

 



 32 

 

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

 

[Remainder of the page intentionally left blank]

 



 33 

 

 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

  Very truly yours,         CADIZ, INC.         By: /s/ Timothy J. Shaheen  
Name: Timothy J. Shaheen   Title: Chief Financial Officer

 

  ACCEPTED as of the date first-above written:         B. RILEY FBR, INC.      
  By: /s/ Patrice McNicoll                Name: Patrice McNicoll   Title:
Co-Head of Investment Banking

 

 



 34 

 

 

SCHEDULE 1

 

Form of Placement Notice

 

From:Cadiz, Inc.    To:B. Riley FBR, Inc.    Attention:[       ]    Subject:At
Market Issuance--Placement Notice

  

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Cadiz, Inc., a Delaware corporation (the
“Company”), and B. Riley FBR, Inc. (the “Agent”), dated March 27, 2018, the
Company hereby requests that the Agent sell up to [_____] of the Company’s
Common Stock, par value $0.01 per share, at a minimum market price of $[] per
share, during the time period beginning [month, day, time] and ending [month,
day, time].

 



 35 

 

 

SCHEDULE 2

 

Compensation

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to up to 3.0% of the gross proceeds
from each sale of Placement Shares.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 36 

 

 

SCHEDULE 3

 

Notice Parties

 

The Company

 

B. Riley FBR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 37 

 

 

EXHIBIT 7(1)

 

Form of Representation Date Certificate

 

___________, 20__

 

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(1) of the At Market Issuance Sales
Agreement (the “Agreement”), dated March 27, 2018, and entered into between
Cadiz, Inc. (the “Company”) and B. Riley FBR, Inc. All capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Agreement.

 

The Company hereby certifies as follows:

 

1. As of the date of this Certificate (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading for this paragraph 1 to be true.

 

2. Each of the representations and warranties of the Company contained in the
Agreement were, when originally made, and are, as of the date of this
Certificate, true and correct in all material respects.

 

3. Except as waived by the Agent in writing, each of the covenants required to
be performed by the Company in the Agreement on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement, has been duly, timely and fully performed
in all material respects and each condition required to be complied with by the
Company on or prior to the date of the Agreement, this Representation Date, and
each such other date prior to the date hereof as set forth in the Agreement has
been duly, timely and fully complied with in all material respects.

 

4. Subsequent to the date of the most recent financial statements in the
Prospectus, and except as described in the Prospectus, including Incorporated
Documents, there has been no Material Adverse Effect.

 

5. No stop order suspending the effectiveness of the Registration Statement or
of any part thereof has been issued, and no proceedings for that purpose have
been instituted or are pending or threatened by any securities or other
governmental authority (including, without limitation, the Commission).

 

6. No order suspending the effectiveness of the Registration Statement or the
qualification or registration of the Placement Shares under the securities or
Blue Sky laws of any jurisdiction are in effect and no proceeding for such
purpose is pending before, or threatened, to the Company’s knowledge or in
writing by, any securities or other governmental authority (including, without
limitation, the Commission).

 



 38 

 

 

The undersigned has executed this Representation Date Certificate as of the date
first written above.

 



  CADIZ, INC.         By:                   Name:   Title:

 



 39 

 

 

EXHIBIT 23

 

Permitted Issuer Free Writing Prospectuses

 

[None.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40



 

 